285 F.2d 270
John F. ENGLISH et al., Appellants,v.Edward McFARLAND et al., Appellees.
No. 16004.
United States Court of Appeals District of Columbia Circuit.
Argued on Motion for Stay October 3, 1960.
Decided October 5, 1960.

On Motion to Stay Order of United States District Court for District of Columbia; F. Dickinson Letts, Judge.
See also 285 F.2d 267.
Mr. David Previant, Milwaukee, Wis., with whom Messrs. Edward Bennett Williams and Raymond W. Bergan, Washington, D. C., were on the pleadings, for appellants.
Mr. Godfrey P. Schmidt, New York City, was on the pleadings for appellees.
Before EDGERTON, WILBUR K. MILLER and FAHY, Circuit Judges.
PER CURIAM.


1
This case came on for hearing on appellants' motion to stay the effectiveness of the order of the District Court entered September 26, 1960, and was argued by counsel. Upon consideration whereof, it is


2
Ordered by the court that the portion of the order of the District Court entered September 26, 1960, in Civil Action No. 2361-57 confirming the appointment of Terence F. McShane as Chairman of the Board of Monitors and directing him to enter immediately upon the performance of his duties as such is hereby stayed pending further order of this court, and said Terence F. McShane is hereby restrained from further performance of the duties of Chairman of the Board of Monitors pending further order of this court.


3
WILBUR K. MILLER, Circuit Judge, dissents.